Citation Nr: 1535216	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-27 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for night sweats, to include as secondary to PTSD.  

3.  Entitlement to an increased initial rating for meralgia paresthetica, right thigh, currently rated as zero percent (noncompensable) disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1992 to November 1999, November 2001 to May 2002, October 2003 to June 2004, and September 2006 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburg, Pennsylvania.

The issues of entitlement to service connection for PTSD and night sweats are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's meralgia paresthetica, right thigh, is manifested by no more than mild paralysis of the external cutaneous nerve. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for meralgia paresthetica, right thigh, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic Code 8629 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Veteran's increased rating claim for meralgia paresthetica, right thigh, arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, and private treatment records. 

The Veteran was afforded VA examinations in July 2008 and February 2015.  The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (2014).  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall afford the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis 

Evaluations for disability involving the peripheral nerves are premised upon whether impairment involves paralysis, neuritis, or neuralgia.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014). 

38 C.F.R. § 4.124a provides specific evaluations for peripheral nerve impairment on the basis of a scale ranging from incomplete, moderate paralysis to complete paralysis.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion, or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2014).  

The noncompensable evaluation currently in effect contemplates the presence of neuritis characterized by mild or moderate impairment of the external cutaneous nerve of the veteran's right thigh.  In order to warrant an increased, which is to say, 10 percent evaluation, there would need to be demonstrated objective evidence of severe to complete paralysis of that same nerve.  38 C.F.R. Part 4, Code 8629 (2014).  In the present case, such symptomatology is clearly not present.

Review of the records reflects continuous complaints of right thigh numbness, pain and tingling.  

On VA examination in July 2008, he reported numbness and burning pain in the right thigh area on the anterolateral aspect.  He denied muscle weakness or any difficulty with walking.  Neurological examination revealed normal gait, stance, and coordination.  Motor strength was 5/5 in the lower extremities and deep tendon reflexes were normal (2+) in the lower extremities.  Pinprick and light touch were diminished on the anterolateral aspect of the right thigh, but were intact elsewhere. Position and vibration were intact.  The Veteran was diagnosed with meralgia paresthetica, right thigh.  The examiner did not note the impact on the Veteran's employment.  

In February 2015, the Veteran was afforded an additional VA examination.  The examiner again rendered a diagnosis of meralgia paresthetica, right side.  The Veteran denied having constant or intermittent pain in the right lower extremity.  He was noted to have mild paresthesias and numbness in the right lower extremity.  Muscle strength testing was 5/5.  There was no muscle atrophy, no trophic changes, and gait and deep tendon reflexes were normal.  The Veteran was noted to have decreased sensation in the right upper thigh area with mild incomplete paralysis of the right external cutaneous nerve.  There was no other nerve involvement.  The examiner stated that the Veteran's peripheral nerve condition did not impact his ability to work.

Based on the entire evidence of record, it would appear that the Veteran primarily experiences only pain accompanied by some numbness in the right lower extremity. The symptoms of the Veteran's neurologic impairment include decreased sensation with otherwise normal neurologic findings, demonstrating no more than mild neuropathy of the right lower extremity.  Such findings do not rise to the level of severe to complete paralysis requisite to the assignment of an increased evaluation.  

In the absence of manifestations of severe to complete paralysis to the external cutaneous nerve of the right thigh, the preponderance of the evidence weighs against higher ratings for meralgia paresthetica.  38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8629.  

The Veteran's meralgia paresthetica, right thigh, has manifested at the same severity throughout the appeal, thus there is no basis for a staged rating.

IV.  Extraschedular and TDIU Considerations

The Board may not award an extraschedular rating in the first instance but may review a determination by the AOJ or determine that referral is appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The Board finds that an extraschedular rating is not warranted.  The rating criteria in this case essentially encompass all symptoms of the disability and provide for ratings based on the overall level of disability.  The earlier discussion of the evidence shows the Veteran's meralgia paresthetica symptomatology is contemplated by the rating criteria.  Further, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard.  Therefore, referral for consideration of a higher rating on an extraschedular basis is not warranted.  38 C.F.R. §§ 3.321(b)(1), 4.1.

A claim for an increased rating includes the issue of whether the Veteran's disability renders him unable to obtain and maintain substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran confirmed current employment on VA examination in February 2015 and there is no evidence of unemployability.  Hence, consideration of total disability individual unemployability (TDIU) is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to compensable evaluation for meralgia paresthetica, right thigh, is denied. 


REMAND

The Veteran indicated on his June 2010 VA Form 9 that he received treatment for PTSD through Military One Source.  The Veteran also reported the same to a VA treatment provider in February 2008.  Those treatment records have not been associated with the claims file.  VA has a duty to obtain all relevant records of treatment.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Although the Veteran has failed to reply to multiple requests for additional details regarding his alleged in-service stressor(s), while on remand, the Board finds it appropriate to afford the Veteran with an additional opportunity to provide details regarding his purported in-service stressors to include names and dates thereof.  

The matter of entitlement to service connection for night sweats, to include as secondary to PTSD, is inextricably intertwined with the claim of service connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of psychiatric counseling and treatment from Military One Source.  

2.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate PTSD claims based on an in-service stressor(s). 

If additional evidence is provided, request verification from the service department or other development as needed.

3.  After conducting any additional indicated development, including a VA examination if warranted, readjudicate the issues on appeal.  If the benefit remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


